DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sadahiro et al (JP 2016-184504).
Regarding claims 1-2, Sadahiro teaches a fuel cell system comprising a first fuel battery 11 that generates power using a fuel gas and an oxidant gas and includes a fuel electrode from which an anode off-gas is discharged; a separator film 16 that separates the anode off-gas into a non-fuel gas containing carbon dioxide and water and a regenerated fuel gas to be supplies to a second fuel battery 12. A water separator tank 32 is also taught to separate water from the non-fuel gas containing carbon dioxide (0124-0134 and figure 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadahiro et al (JP 2016-184504) in view of Daiki (JP 2012-071290).
Regarding claim 3, Sadahiro teaches the system as discussed above.
Sadahiro does not explicitly teach the carbon dioxide production system as claimed. 
Daiki teaches a carbon dioxide supply apparatus that captures carbon dioxide from a carbon dioxide containing gas by using a separation film and a suction pump so as to reduce global warming (0002; 0045-0047; figure 8).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize the carbon dioxide supply of Daiki with the system of Sadahiro in order to help reduce global warming.

Allowable Subject Matter
Claims 4-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is considered to be Sadahiro et al (JP 2016-184504).
Sadahiro teaches a fuel cell system comprising a first fuel battery 11 that generates power using a fuel gas and an oxidant gas and includes a fuel electrode from which an anode off-gas is discharged; a separator film 16 that separates the anode off-gas into a non-fuel gas containing carbon dioxide and water and a regenerated fuel gas to be supplies to a second fuel battery 12. A water separator tank 32 is also taught to separate water from the non-fuel gas containing carbon dioxide (0124-0134 and figure 6).
Sadahiro neither teaches nor renders obvious the carbon dioxide regulation unit as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SLIFKA whose telephone number is (571)270-5838. The examiner can normally be reached Monday-Friday 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        June 10, 2022